    Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 1 of 14 PAGEID #: 17704



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

    MARIE JOSEPH                                             Case No. 1:16-cv-00465-TSB

         Plaintiff,                                          Judge Timothy S. Black

    v.
                                                                   PLAINTIFF’S TRIAL BRIEF
    RONALD JOSEPH,                                               REGARDING HER CORPORATE
                                                                       RECORDS CLAIM
         Defendant.


            Plaintiff Marie Joseph (“Plaintiff”), by and through counsel and pursuant to the Court’s

May 17, 2019 Minute Entry and Notation Order, hereby respectfully submits her Trial Brief

Regarding Her Corporate Records Claim.

I.          Statement of Facts

            In Plaintiff’s initial Complaint, which was filed with the Court on April 12, 2016, Plaintiff

asserted a claim for access to the corporate records of Columbia (the “Corporate Records Claim”).

Doc. 1, PageID 11-12. The corporate records requests that first gave rise to that claim were made

on Plaintiff’s behalf by her counsel in October of 20151 (the “October 2015 Requests”). See

Exhibit A. The primary request contained in the October 2015 Requests is a request to inspect

“[t]he ‘complete books and records of account, together with minutes of the proceedings of

Columbia’s shareholders, directors, and committees of the directors.’” Id. Though the October

2015 Requests go on to list a number of individual items under that primary request, the request



1
  As noted by the Court in its May 17, 2019 Minute Entry and Notation Order, the Court has limited the scope of the
upcoming bench trial relating to Plaintiff’s Corporate Records Claim to “only those corporate records requests
submitted prior to filing of Plaintiff’s Complaint. (Doc. 1).” Plaintiff has made several requests subsequent to the
filing of her Complaint. See, e.g., Doc. 120-17, PageID 8743-8746. While Plaintiff believes that those requests are
also proper in all respects, Plaintiff understands the Court’s directive regarding the scope of the upcoming bench
trial. As such, this brief addresses only the corporate records requests made through Plaintiff’s counsel in October
of 2015.


                                                         1
    Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 2 of 14 PAGEID #: 17705



for the “complete books and records of account” is explicitly not limited to those subsequently

listed items. Id.

         Following some correspondence between Marie Joseph’s counsel and the counsel for Ron

Joseph and Columbia, Joe Rouse of Keating Muething & Klekamp communicated to Marie

Joseph’s counsel that (i) “some information is either not available or is within the public domain,”

and (ii) that Ron and/or Columbia either did not provide or refused to provide “authorization” for

Joe Rouse to “respond or otherwise provide [the] items” listed in the October 2015 Requests. See

Exhibit B. Plaintiff was not provided any access to Columbia’s corporate records in response to

her October 2015 Requests.

         Plaintiff then initiated this litigation in April of 2016. Copies of some documents that

would have been responsive to Plaintiff’s October 2015 Requests were produced by Ron in

response to discovery conducted in this litigation.                  Nevertheless, only a limited subset of

documents that Marie had requested to inspect were actually produced.

         One example of the limited scope of the documents produced in the litigation is Ron’s

production of the so-called “general ledgers” for Columbia Automotive and Columbia

Development. Excerpts of information purportedly exported from the general ledgers were

produced by Ron in the course of discovery pursuant to Plaintiff’s requests for production. But

the so-called “general ledgers” produced by Ron are mere printouts of information from the general

ledgers that evidence the dates and amounts of the outflows of money, but that provide little to no

explanation as to the true nature or purpose of each of the outflows of funds.2



2
  As more fully explained below, the general ledger entries are in any event insufficient to provide meaningful
information about the nature and purpose of the transactions, because the general ledger itself does not include (i)
the underlying source documents or (ii) all of the information from the underlying source documents. In many
ways, the general ledger functions as an index, pointing to underlying transactions that are documented elsewhere.
The availability of such an index is a first step, but only the first step, toward examining the nature and purpose of
the transaction that has resulted in each outflow of funds.


                                                           2
    Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 3 of 14 PAGEID #: 17706



         Moreover, Plaintiff has still not been permitted even to “inspect” the general ledgers

themselves, as she originally requested in her October 2015 Requests. Instead, as Plaintiff will

show a trial, Ron has provided to Plaintiff print-outs of data from the general ledgers, and has done

that only in the context of and in response to discovery in the litigation.

         The inherent lack of information within the general ledger (and a fortiori in printouts from

the general ledger) about the nature and purpose of the payments reflected there points to the need

to see the source documents that lie behind the mere dates, amounts and payees of funds. Yet Ron

refuses to provide Plaintiff with access to the source documents supporting the transactions listed

in the general ledgers of Columbia Automotive and Columbia Development, disingenuously

asserting that Ron does not know what Marie means by “source documents.” As Plaintiff will

demonstrate at trial, even if one were to assume arguendo that Ron himself does not know what

source documents are, the individuals who handle the implementation of the transactions most

certainly do. Furthermore, as the proof at trial will demonstrate, without Ron or his staff providing

access to the source documents, it is extremely difficult if not impossible for Plaintiff to ascertain

the specific nature and purpose of each of the payments that are identified in the general ledgers.

         Ron did not provide access to any source documents in response to Marie Joseph’s pre-

litigation requests. Even within the context of the litigation, the ongoing refusal to provide

meaningful access to source documents continued. Plaintiff’s attempts to obtain access to source

documents for even a subset of the transactions listed in the general ledger3 was resisted by Ron

in the litigation as well. With a very limited number of exceptions, Ron’s production of documents


3
  As discussed in Plaintiff’s Responsive Pleading Regarding Her Corporate Records Claim (Doc. 238), which is
incorporated herein by reference, Plaintiff’s counsel provided Ron’s counsel with a copy of a spreadsheet
identifying individual transactions for which Plaintiff would like to inspect “source documents” pursuant to her
October 2015 Requests. See Doc. 238, PageID 17650-17651; Doc. 238-1, PageID 17667-17689. Even with this
extremely limited population of transactions, Ron has refused to permit Plaintiff to inspect the corporate records
underlying those transactions. For the Court’s convenience, another copy of that spreadsheet is attached hereto as
Exhibit C.


                                                         3
    Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 4 of 14 PAGEID #: 17707



in the litigation has not alleviated or eliminated the problem of Ron’s refusal to provide access to

source documents.4 Ron has refused – and continues to refuse – to permit Marie Joseph the

opportunity to inspect and copy the vast majority of the books and records to which she sought

access through her pre-litigation requests.

         The October 2015 Requests also include a request to inspect “[t]he records of Columbia’s

shareholders and the number and class of shares issued or transferred of record to or by them since

1992.” Exhibit A. Despite this request, Plaintiff has not been permitted to inspect and make copies

of Columbia’s original stock ledgers. Though Plaintiff’s counsel was given limited access to some

of what appeared to be Columbia’s original stock ledger early in the litigation, Ron’s counsel did

not permit Plaintiff’s counsel to make copies of those documents. Additionally, those documents

were never produced by Ron in this litigation. Instead, only computer-generated “stock registers”

and “shareholder’s lists” which purport to reflect Columbia’s original stock ledger were produced

by Ron.5 See Doc. 238-3, PageID 17691-17700. Those documents are (i) not Columbia’s original

stock ledgers, and (ii) are limited in temporal scope inasmuch as they purport to reflect only

portions of the stock ledgers “as of” a certain date.

         In short, Plaintiff made requests for, among other things, Columbia’s “complete books and

records of account” and “[t]he records of Columbia’s shareholders” in October of 2015. Even

now, over three and a half years later and after extensive litigation and discovery, as the proof at

trial will demonstrate, Plaintiff has been provided only limited access to some those documents, in


4
  As an example, in the context of the litigation, Ron’s counsel did provide Plaintiff’s counsel with access to some
original documents relating to so-called “fleet transactions.” But, even then, the access provided was artificially cut
off before Plaintiff’s counsel could complete a meaningful review, on the basis that the discovery period in the
litigation had ended. The refusal of Ron’s counsel to permit further inspection or copying after the close of the
discovery period establishes that even the limited access to some source documents was done in the context of Rule
26 discovery and not in furtherance (or fulfillment) of Ron’s obligations to Plaintiff pursuant to her extrajudicial
right to inspect and copy records.
5
  Those documents appear to have been created by Ron’s counsel. It is not clear to Plaintiff when they were created
or from what source or sources the information contained in those documents was supposedly derived.


                                                           4
    Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 5 of 14 PAGEID #: 17708



violation of her rights under R.C. § 1701.37 and Ron’s duties to Marie as a minority shareholder.

II.      Issues, Evidence and Arguments of Law

         Ron has not explicitly admitted that Plaintiff’s October 2015 Requests were made for a

reasonable and proper purpose and were otherwise made in accordance R.C. § 1701.37,6 but Ron

does not appear to be contesting that issue actively. 7 Plaintiff therefore anticipates that the most

significant issues to be addressed at trial relate to Ron’s refusal to provide access to source

documents for certain transactions that Plaintiff has identified8 and documents constituting or

relating to Columbia’s original stock ledger. Each category of documents will be discussed in

turn.

         A.       Source Documents

         As to the source documents that Plaintiff seeks to inspect and copy, the issues that will be

before the Court at the upcoming bench trial are (i) the existence and form of the types of “source

documents” that Plaintiff seeks to inspect; (ii) the manner in which those documents are kept; and

(iii) the time, place and manner of Plaintiff’s proposed inspection of those documents.

                  i.       Plaintiff will establish at trial that source documents for the transactions at
                           issue do, in fact, exist

         Though Ron and his counsel have often expressed ignorance as to what the term “source


6
  The October 2015 Requests were made because “Marie is concerned that Columbia has failed to account for
income it has received, directly or indirectly, through its subsidiaries and holdings and/or Ronald Joseph has, in
violation of fiduciary duties to minority shareholders such as Marie, failed to issue distributions and/or dividends
that reasonably should have been paid over the past several years. Marie is also concerned that there may have been
a usurpation of various corporate opportunities and general dereliction of duty to the minority shareholders.”
Exhibit A. Those concerns were the explicit purpose of making the October 2015 Requests, and that purpose was
reasonable and proper both then and now. In his Pleading Regarding Plaintiff Marie Joseph’s Corporate Records
Request (Doc. 233), Ron does not dispute that the purpose of the October 2015 Requests was both reasonable and
proper. In the event Ron decides to challenge the purpose of the Octobers 2015 Requests, Plaintiff is prepared to put
forth evidence at the upcoming bench trial that the purpose of those requests was both reasonable and proper.
7
  If Ron does challenge whether Plaintiff is seeking access to Columbia’s books and records for a proper purpose,
Plaintiff will be prepared to address that issue at trial as well.
8
  Access to the actual general ledgers (as opposed to the printouts) may also be an issue, to the extent that the proof
at trial may demonstrate that the most reasonable and efficient way to obtain access to source documents may be
through use of the interactive characteristics of the computerized general ledger itself.


                                                          5
Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 6 of 14 PAGEID #: 17709



document” means in the context of Plaintiff’s corporate records requests, the term “source

document” is not actually ambiguous and is well-known to those who have actually implemented

the transactions. In simple terms, a source document is any document that supports or “backs up”

a given transaction or payment. Source documents include documents such as receipts, invoices

or purchase orders.     Indeed, Linda May (Columbia Automotive’s former controller and a

consultant to Columbia Automotive as of the date of the jury trial in this matter) testified at trial

that she “know[s] what source documents are” and proceeded to list several examples. Tr. of Trial

Day 3, 3-82:9-19. Ms. May also testified at trial that she would have a copy of an invoice for each

cash disbursement (which necessarily includes those identified by Plaintiff in the spreadsheet

attached hereto as Exhibit C) and that she never made a payment without receiving an invoice. Id.

at 3-83:2-10. Plaintiff anticipates that Ms. May will testify at the bench trial consistent with her

deposition testimony and the testimony she gave during the jury trial in this matter regarding her

knowledge of the source documents that exist as well as where and how they are kept.

       Ron tellingly has never disputed the existence of source documents for the payments

reflected in the general ledger. Ron and his counsel have had every opportunity to do so, and has

not.

       Indeed, the Court previously ordered Ron to file a pleading “stating what documents

Columbia has that are responsive to Marie’s Corporate Records Requests that have not been

produced in discovery and an explanation for why these documents have not been produced in

response to Marie’s Corporate Records Requests” (emphasis in original). Doc. 230, PageID

17445. In his Pleading Regarding Plaintiff Marie Joseph’s Corporate Records Requests, Ron did

not dispute that source documents exist, but instead avoided the substance of the Court’s question

by asserting that “Plaintiff has repeatedly refused to define or articulate what ‘source documents’




                                                 6
    Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 7 of 14 PAGEID #: 17710



are, what specific ‘source documents’ she wants to examine, and what reasonable and proper

purpose examining them would serve.” Doc. 233, PageID 17484. Plaintiff’s rebuttal to that

contention is set forth in detail in her Responsive Pleading Regarding Her Corporate Records

Claim (Doc. 238).

         Nevertheless, the evidence at the upcoming bench trial will demonstrate that Ron’s circular

argument about Plaintiff’s alleged lack of specificity regarding the source documents she wishes

to inspect is without merit. The source documents indisputably exist, and Ms. May—the individual

in charge of Columbia Automotive’s accounting processes for the relevant time period—has

testified and will provide further testimony consistent with that fact.

                 ii.      Plaintiff will establish at trial that the relevant source documents are kept
                          in a reasonably accessible manner

         As discussed above, the evidence presented at trial will establish that the source documents

exist. The evidence at trial will also demonstrate that the source document are stored in systematic

fashion by the individuals to whom Ron has delegated the authority to control Columbia’s

finances. For example, Linda May testified in her deposition that source documents are “filed,” at

times in “binders” and at other times in “folders.” Dep. of Linda May, 55:24-56:17, attached

hereto as Exhibit D. Additionally, when asked in her deposition if there was a system in place for

“tracing back the information for a particular transaction from an entry in the general ledger to the

source documents,” Ms. May testified that she can “look back at everything.” Id. Moreover, Ms.

May’s deposition testimony described the process by which the physical copies of the source

documents are stored on Columbia’s premises and/or on the premises of other properties owned

by Ron or an entity Ron owns or controls.9 See Dep. of Linda May, 56:23-60:12, attached hereto


9
  Some records are kept at the premises of Columbia Automotive, Inc, and, after an uncertain period of time,
transferred to storage at separate facilities on Gilbert Avenue. Additional records are stored on at the Columbia’s
headquarters located at 250 East Fifth Street. These records are created and/or maintained by Columbia employees.


                                                         7
 Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 8 of 14 PAGEID #: 17711



as Exhibit E. In sum, Ms. May’s deposition testimony establishes that the source documents at

issue are kept in an organized and systematic manner such that Ms. May can access them.

           Plaintiff anticipates that, at trial, Ms. May will provide testimony regarding this subject

consistent with her deposition testimony and her testimony at the jury trial. Ms. May’s anticipated

testimony will establish (i) the manner in which the source documents at issue are stored and

maintained, and (ii) the relative lack of difficulty in accessing those source documents and

permitting Plaintiff to inspect them. Moreover, Plaintiff anticipates that the testimony at the

upcoming bench trial will show that the computer program in which Columbia Automotive’s

general ledgers are maintained (supplied by Reynolds & Reynolds) allows for nearly instantaneous

access to the source documents, their location, or both. Indeed, upon information and belief, the

Reynolds & Reynolds software allows for the user to simply “click” one of the various reference

numbers associated with any given transaction, which would provide access to the information

underlying that transaction.10 Such functionality would further reduce the already slight burden

imposed on Columbia, if any, in making those documents available for Plaintiff to inspect.

                    iii.     Plaintiff will establish at trial that she is willing to agree to a reasonable
                             time, place and manner for her inspection of documents pursuant to her
                             October 2015 Requests

           Plaintiff has been and continues to be willing to inspect the documents in question (i) at

reasonable times that are during Columbia’s ordinary business hours, (ii) in a place (or places) at

which the documents are most readily accessible (presumably at Columbia’s office and, if the

computer program allows, through a computer terminal with access to or a copy of Columbia

Automotive’s records as stored in the Reynolds & Reynolds program), and (iii) in a reasonable




10
     This is consistent with Ms. May’s testimony described above that she can “go back and look at everything.”


                                                           8
 Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 9 of 14 PAGEID #: 17712



manner that imposes as little burden on Columbia’s ordinary operations as possible.11 This will

likewise be established at trial.

                  iv.      The plain reading of R.C. § 1701.37 and the supporting legal authority
                           makes clear that Ron must permit Plaintiff to inspect these documents

         R.C. § 1701.37(C) states as follows: “Any shareholder of the corporation, upon written

demand stating the specific purpose thereof, shall have the right to examine in person or by agent

or attorney at any reasonable time and for any reasonable and proper purpose, the articles of the

corporation, its regulations, its books and records of account, minutes, and records of shareholders

aforesaid, and voting trust agreements, if any, on file with the corporation, and to make copies or

extracts thereof” (emphasis added). It is not the prerogative of Ron or Columbia to decide whether

Plaintiff is able to inspect and copy Columbia’s corporate records—the statute states that Plaintiff

shall have the right to make such an inspection upon making a request that states a reasonable and

proper purpose.

         As discussed above, Ron has not actively challenged the propriety or reasonableness of the

purpose for Plaintiff’s October 2015 Requests. Pursuant to R.C. § 1701.37(C), Plaintiff has the

right to inspect and copy Columbia’s “books and records of account.”

         In this context, one threshold legal question appears to be whether the source documents

that Plaintiff seeks to inspect and copy fall within the scope of R.C. § 1701.37(C) such that Plaintiff




11
  Ron has the burden of proving that permitting Plaintiff to inspect these documents would impose such a
significant burden on Columbia that Ron’s refusal to grant Plaintiff’s requests is justified. See OSBA Corporation
Law Committee Note to O.R.C. § 1701.37 (stating that the shareholder who furnishes in writing a written statement
that states a reasonable and proper purpose “will be presumed to be acting in good faith and the corporation will
have the burden of rebutting that presumption by proving that [the shareholder’s] actual purpose is unreasonable or
improper”); see also No-Burn, Inc. v. Murati, 2011-Ohio-5635, ¶ 17 (Ct. App.); Doc. 238, PageID 17652-17653.
Ron has failed to meet that burden despite having every opportunity to do so. Nevertheless, Plaintiff has been and
remains willing to work with Ron and his counsel to craft a solution that is reasonable for all parties and that would
ease whatever burden may be imposed on Columbia, if any. Thus far, Ron has refused to do the same.


                                                          9
Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 10 of 14 PAGEID #: 17713



must be permitted to inspect them.12 Legal authority on this issue establishes that the answer to

this question is a resounding “yes”—the categories of documents that a shareholder is entitled to

inspect under R.C. § 1701.37 include documents such as the source documents.

         As discussed at length in Plaintiff’s Responsive Pleading Regarding Her Corporate

Records Claim (Doc. 238), Ohio law establishes that documents underlying transactions identified

in a corporation’s financial records—such as the very source documents discussed above—are

included in the categories of documents listed in R.C. § 1701.37(C). See Doc. 238, PageID 17655-

17656. Specifically, the underlying documents fall within the categories of a corporations “books

and records of account,” which is the subject of the primary request contained in Plaintiff’s October

2015 Requests. See William Coale Dev. Co. v. Kennedy, 170 N.E. 434, 434 (1930) (holding that

stockholders have the right to inspect “all books, records, papers, contracts and other written

documents, and to inspect all assets of every kind belonging to the corporation”) (emphasis added);

see also No-Burn, Inc. v. Murati, 2011-Ohio-5635, ¶ 49 (Ct. App.) (Dickinson, J., concurring)

(noting that the William Coale decision “suggest[s] that a shareholder’s right to inspect includes

access to documents underlying the central accounting books from which a shareholder can make

his own calculations to determine whether the corporation is being managed efficiently”)

(emphasis added).

         Moreover, the Court itself has already indicated on several separate occasions that Plaintiff

is entitled to inspect the documents that are the subject of her corporate records requests. See, e.g.,

Doc. 175, PageID 11733 (“Marie’s requests for inspection seek broad categories of documents

that she is entitled to inspect as a shareholder of Columbia”); Doc. 230, PageID 17446 (“Ohio


12
   Ron’s refusal to provide Plaintiff the opportunity to inspect and copy the Columbia records also violates his
fiduciary duties to Marie as a minority shareholder, separate and apart from his duties under R.C. § 1701.37(C).
Ron’s ongoing violation of those duties provides an independently sufficient basis for granting Plaintiff the relief
that she seeks.


                                                          10
Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 11 of 14 PAGEID #: 17714



Revised Code § 1701.37(C) gives shareholders like Marie the right to inspect a corporation’s

records. The parties, and the experienced attorneys representing them, should be able to ensure

Marie gets the records she is entitled to without a second trial”)13 (emphasis in original).

        The legal authorities discussed above, from R.C. § 1701.37 itself to the Court’s own

Orders, support Plaintiff’s claim that Ron must allow Plaintiff to inspect the source documents

discussed herein. The law makes clear not only that the scope of Plaintiff’s October 2015 Requests

to inspect Columbia’s “complete books and records of account” includes the underlying source

documents discussed above, but also that inspecting those underlying source documents is critical

to achieving the reasonable and proper purpose of Plaintiff’s October 2015 Requests.

        Plaintiff is prepared to establish the underlying facts about the existence and location of

these records at the upcoming bench trial, and to advance that argument that Ron must grant her

access to them for inspection and copying.

        B.       Columbia’s Original Stock Ledgers

        In her October 2015 Requests, Plaintiff also requested that she be granted access to “[t]he

records of Columbia’s shareholders and the number and class of shares issued or transferred of

record to or by them since 1992.” Exhibit A. As discussed above, rather than permitting Plaintiff

to inspect and copy all of Columbia’s original stock ledgers, Ron asserted that some of those

records could not be found but permitted Plaintiff’s counsel to inspect (but not copy) others.

        At the upcoming trial, Plaintiff will establish that the shareholder records exist and where

they are kept. In addition, Plaintiff will elicit testimony to establish a clear line as to which




13
  This statement was made by the Court after the filing of the parties’ Joint Proposal Regarding Corporate Records
Claim on November 27, 2018 (Doc. 226), wherein Plaintiff stated that she was not “willing to forego access to
source documents relating to self-dealing transactions based on any assertions by Ron that the financial statements
of Columbia and its subsidiaries provide sufficient information about those transactions or that Marie’s access is
limited by the jury’s verdict.” Doc. 226, PageID 17162.


                                                        11
Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 12 of 14 PAGEID #: 17715



shareholder records are missing or lost, and which are still accessible.

         In addition, at the upcoming trial, Plaintiff will establish that, as to the shareholder records

that are neither missing nor lost, Ron has refused to allow Plaintiff to copy many of them, instead

supplying subsequently produced computer-generated “stock registers” and “shareholders’ lists.”

         Just as with his conduct in connection with the source documents, Ron’s conduct regarding

Columbia’s original stock ledgers is a violation of R.C. § 1701.37(C). R.C. § 1701.37(C)

specifically lists the corporation’s “records of shareholders aforesaid” as a category of documents

to which a shareholder must be given access to inspect upon making a reasonable and proper

request. Moreover, Plaintiff has every right to inspect and copy Columbia’s original stock ledgers

and is not required to rely on computer-generated documents created by Ron or his counsel. See

William Coale Dev. Co., 170 N.E. at 435 (“the stockholders [are] not obliged to accept as 100 per

cent correct statements prepared by the agents of the corporation”). Plaintiff has the right to see

the information contained in Columbia’s stock ledgers for herself.14 Id.

         Plaintiff is thus entitled to inspect and copy Columbia’s original stock ledger and any other

documents reflecting or relating to “records of Columbia’s shareholders and the number and class

of shares issued or transferred of record to or by them since 1992,” including any copies of minutes

or other records that reflect or otherwise reference the issuance, transfer or retirement of any such

stock. Plaintiff will establish as much at trial.


14
   Access to Columbia’s original stock ledgers is especially important given the confusion surrounding the current
status of Columbia’s original stock ledgers. Ron has previously taken the position in this litigation that portions of
Columbia’s minute books have been lost or misplaced, yet Ron has produced documents such as the “stock
registers” and “shareholders’ lists” referenced above, which purport to reflect stock ledger information that would
presumably be contained in one or more of the volumes constituting Columbia’s corporate minute books.
Moreover, Ron’s Sons (and not Ron himself) produced purported copies of Columbia’s stock certificates, but Ron
has not provided access to or otherwise produced the contemporaneously recorded information relating to the
issuance or retirement of each of those stock certificates. Essentially, Ron has produced some information that
would appear to reflect or otherwise be derived from the information contained in Columbia’s original stock ledgers,
but has not permitted Plaintiff to inspect and make copies of the original stock ledgers in their entirety. Plaintiff has
every right to inspect the original stock ledgers pursuant to R.C. § 1701.37 and Ohio law.


                                                           12
Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 13 of 14 PAGEID #: 17716



III.   Conclusion

       Plaintiff’s October 2015 Requests are clear and indisputable: Plaintiff requested, among

other things, permission to inspect (i) Columbia’s “complete books and records of account,” and

(ii) “[t]he records of Columbia’s shareholders and the number and class of shares issued or

transferred of record to or by them since 1992.” Plaintiff has not been permitted to inspect many

of those records, which is a violation of the rights granted to her pursuant to R.C. § 1701.37 and

Ron’s duties to Plaintiff as a minority shareholder. As to others, Ron has permitted limited

inspection but refused to permit Plaintiff to make copies. This, too, is a violation of R.C. §

1701.37.

       As the Court has previously stated, “Ohio Revised Code § 1701.37(C) gives shareholders

like Marie the right to inspect a corporation’s records.” Doc. 230, PageID 17446. The evidence

at trial will unequivocally establish the existence and location of the requested records and Ron’s

ongoing violation of Plaintiff’s rights to inspect and/or copy them. Therefore, at the upcoming

bench trial, Plaintiff will also be asking the Court to make rulings regarding the “time, place and

manner” of Plaintiff’s future inspection and copying of those records.

                                                     Respectfully submitted,

                                                      /s/ Kevin L. Murphy
                                                     Kevin L. Murphy (0021810)
                                                     J. Jeffrey Landen (0018174)
                                                     Nicholas R. Gregg (0095731)
                                                     MURPHY LANDEN JONES PLLC
                                                     2400 Chamber Center Drive, Suite 200
                                                     Fort Mitchell, KY 41017-0534
                                                     Tel: (859) 578-3060
                                                     Fax: (859) 578-3061
                                                     KMurphy@MLJfirm.com
                                                     JLanden@MLJfirm.com
                                                     NGregg@MLJfirm.com
                                                     Counsel for Plaintiff




                                                13
Case: 1:16-cv-00465-TSB Doc #: 240 Filed: 05/24/19 Page: 14 of 14 PAGEID #: 17717



                               CERTIFICATE OF SERVICE

       I certify that on May 24, 2019 I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send notice to all counsel of record.

                                                   /s/ Kevin L. Murphy
                                                   Kevin L. Murphy




                                              14
